Exhibit 10.1



STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this "Agreement") is made this 31st day of
January, 2020 by and among FAVO REALTY, INC., a Nevada corporation ("Seller"),
BASEBAY, LLC, a GEORGIA limited liability company (the "Buyer") and MCMURDO LAW
GROUP, LLC (the "Escrow Agent"). 

WHEREAS, Seller wishes to sell (i) all of the outstanding shares of the common
stock, par value $0.001 per share (the "Blockchain Common Stock"), of Favo
Blockchain, Inc., a Nevada corporation (the "Company"), and (ii) 125,000 shares
of restricted common stock, par value $0.001 per share (the "Favo Common Stock"
and together with the Blockchain Common Stock, the "Shares"), to Buyer on the
terms and conditions set forth herein, and Buyer wishes to purchase such Shares
from Seller; and

WHEREAS, Buyer shall deliver $125,000 to the Escrow Agent (the "Deposit"), which
shall be held by Escrow Agent pending release by Buyer at Closing;

WHEREAS, the Sellers hereby agree to transfer the Shares and other Sellers'
deliverables into Escrow pending Closing (as hereinafter defined); and

NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1. Purchase and Sale of Stock.

(a)       Sale of Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties and covenants contained
herein, Buyer agrees to purchase from Seller and Seller agrees to sell to Buyer,
marketable title to the Shares for an aggregate consideration of$125,000 (the
"Seller Compensation").

(b)        Closing.

(1)       The closing of the Blockchain Common Stock transactions contemplated
hereunder (the "Blockchain Closing") shall take place at the office of the
Escrow Agent on January 20, 2020 ("Blockchain Closing Date") which must be after
the satisfaction of all of the Blockchain Closing Conditions (as defined below)
and on or prior to the Blockchain Termination Date (as defined below).

(2)        Prior to the Closing Date,

(i)       Seller shall deliver to Escrow Agent original certificate(s), or
substantially similar documents, issued by the Company representing the
Blockchain Common Stock along with marketable title thereto, duly registered in
the name of Buyer or its assigns and designees, free of any endorsements (the
"Certificates"), in negotiable form, duly endorsed in blank or with duly
executed stock transfer powers attached, along with any and all Company records,
financial statements, receipts, invoices, bank statements, or other materials of
the Company in their possession (collectively, the "Seller Deliverables").

 

1 

 





(ii)       Buyer shall have delivered to Escrow Agent the sum of the Seller
Compensation of $125,000 in accordance with the wire instructions set forth on
Schedule A annexed hereto.

(3) At the Blockchain Closing:

(i)       Escrow Agent shall deliver the Seller Compensation to Seller the
amount of $125,000;

(ii)      Escrow Agent shall deliver to Buyer, the Certificates, together with
all other Seller Deliverables that had been deposited into escrow; and

(iii)     Escrow Agent shall deliver any and all other disbursements on behalf
of the Company or Seller as the case may be, pursuant to instructions to be
provided in writing by Seller. 

(4) The following shall be conditions to the consummation of the Closing (the
"Blockchain Closing Conditions"): 

(i)       Deposit into escrow with the Escrow Agent of the Seller Compensation;
and

(ii)      Deposit into escrow with the Escrow Agent (or verification of deposit
of same with the transfer agent) of the Certificates and other Seller
Deliverables.

(c) Final Closing.

(1)       The closing of the issuance of the Favo Common Stock (the "Final
Closing") shall take place at the office of the Escrow Agent on such date and
time as is selected by the Escrow Agent ("Final Closing Date") which must be
after the satisfaction of all of the Closing Conditions (as defined below) and
on or prior to the Final Termination Date (as defined below).

(2)        Prior to the Final Closing Date,

(i)       Seller shall deliver to Escrow Agent (or, Escrow Agent shall have
received written notice and confirmation from the Company's transfer agent that
Seller has delivered to transfer agent for Buyer or its nominee) issuance
instructions from the Company Favo Common Stock (the "Instructions")



2 

 

 

(ii)       Buyer shall have delivered to Escrow Agent and Seller proof of the
Name Change (as defined below).

(3) At the Final Closing:

(i)       Escrow Agent shall deliver the proof of the Name Change to Seller; and

(ii)       Escrow Agent shall deliver the Instructions to the transfer agent,
together with all other documents necessary for the issuance of the Favo Common
Stock;

(4) The following shall be conditions to the consummation of the Closing (the
"Final Closing Conditions"): 

(i)       Buyer shall, within twenty-one (21) days of the Blockchain Closing,
deliver to Escrow Agent and Seller written proof of the change of the name of
the Company with the State of Nevada (the "Name Change"); and

(ii)       Deposit into escrow with the Escrow Agent of the Instructions and
other necessary documents.

2. Representations and Warranties of Seller.

As an inducement to Buyer to enter into this Agreement and to purchase the
Shares, Seller hereby represents and warrants as follows:

(a)       Ownership of Shares. Seller is the record and beneficial owner of the
Blockchain Common Stock and has sole power over the disposition of the Shares.
The Shares are free and clear of any liens, claims, encumbrances, and charges.
All of the Shares have been or will be duly authorized and validly issued, and
are fully paid and non-assessable in all respects. Seller has full marketable
title to the Blockchain Common Stock and is delivering marketable title to the
Shares at Closing free and clear of any liens or restrictions other than in
accordance with the federal securities laws.

(b)       No Other Transfer. The Shares have not been sold, conveyed,
encumbered, hypothecated or otherwise transferred by Seller except pursuant to
this Agreement. 

(c)       Authorization; Enforceability. Seller has the legal right to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out Seller's obligations hereunder. The execution, delivery and
performance by Seller of this Agreement has been duly authorized by all
requisite action by Seller, and the Agreement, when executed and delivered by
Buyer and Escrow Agent, constitutes a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors' rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

(d)       Affiliate. Seller is an officer, director or holder of 10% or more of
the outstanding shares of, or otherwise an "affiliate" (as such term is defined
in Rule 144 under the Securities Act of 1933, as amended (the "Securities Act"))
of, the Company or its predecessor(s

(e)       No Group. Seller is not acting and has not acted as a member of a
partnership, syndicate or other group with other persons for the purpose of
acquiring, holding, or disposing of, or in connection with the voting of,
securities of the Company.

(t)       No Brokers. Seller has taken no action which would give rise to any
claim by any person for brokerage commissions, finder's fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

(g)       Nature of Shares. The Shares constitute "restricted securities" within
the meaning of Rule 144 of the Securities Act, the Shares bear a restrictive
legend and stop transfer orders and: (i) the Shares may not be sold, pledged, or
otherwise disposed of by Seller without restriction under the Securities Act and
applicable state securities laws; and (ii) following the Closing, the Shares may
not be sold, pledged, or otherwise disposed of by Buyer without restriction
under the Securities Act and applicable state securities laws.





3 

 

 

(h)       Experience and Knowledge. Seller acknowledges and agrees that it
(through its principals and management and professional representatives) (i) has
extensive knowledge and experience in financial and business matters; (ii) has
had access to all information as to the Company as it has desired; (iii) has
made its own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning the operations of the Company, its business and
prospects; and (iv) has received sufficient and satisfactory answers to all
questions posed to the Company to evaluate the merits and risks of the
transactions contemplated by this Agreement.

(i) Diligence by Seller. Seller has satisfied itself with respect to the
operations, affairs, financial condition and prospects of the Company,
including, without limitation:

(i) the Company's limited operations;

(ii) its financial statements;

Seller understands that it/he/she is giving up any and all rights to the Shares
and the Company along with any upside relating to such Shares.

G) Company Disclosures. Seller has no knowledge of a material fact about the
operations, affairs, condition or prospects of the business or the financial
condition of the Company or the Seller or the market for the Company's
securities that has not been publicly disclosed by the Company. Seller
represents and warrants that, to Seller's knowledge, the representations and
warranties made by the Company in the Company Representation letter are true and
complete in all material respects. Sellers are not aware of any contracts,
debts, liabilities or litigation that relates to the Company or Sellers other
than as already disclosed in the Company's reports as filed pursuant to the
Exchange Act.

(k) No Fiduciary Duty. Seller hereby acknowledges and agrees that (i) at present
there is no regular public market for the Shares; (ii) the purchase and sale of
the Shares is taking place in a private transaction between Seller and Buyer in
an arm's length commercial transaction at a price negotiated and agreed to by
Seller as the best possible current price for the Shares; (iii) Seller is solely
responsible for making its own judgments in connection with the Agreement
(irrespective of whether the Company, its executive officers, auditors, or other
representatives have advised or are currently advising the Company or Seller on
related or other matters); and (iv) neither Buyer nor Escrow Agent has rendered
advisory services of any nature or respect, nor owes any agency, fiduciary or
other duty to Seller, in connection with such transaction or the process leading
thereto.

4 

 



3. Representations, Warranties, and Covenants of the Buyer. Buyer hereby
warrants and represents to Seller that: 

(a)       Authorization; Enforceability. Buyer has the legal right to enter into
and to consummate the transactions contemplated hereby and otherwise to carry
out Buyer's obligations hereunder. The execution, delivery and performance by
Buyer of this Agreement has been duly authorized by all requisite action by
Buyer, and the Agreement, when executed and delivered by Seller and Escrow
Agent, constitutes a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(b)       Investor Representations. Buyer (i) has extensive knowledge and
experience in financial and business matters; (ii) has had access to all
information as to the Company as it has desired; (iii) has made its own inquiry
and investigation into, and, based thereon, has formed an independent judgment
concerning the operations of the Company, its business and prospects; (iv) has
received sufficient and satisfactory answers to all questions posed to the
Company to evaluate the merits and risks of the transactions contemplated by
this Agreement; (v) is aware that, at present, there is no public market for the
Shares; (vi) has adequate means of providing such Buyer's current financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Shares for an indefinite period of time; and (vii) is aware
that an investment in the Shares involves a number of very significant risks.

(c)       Brokerage Fees. Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Agreement or the transaction contemplated hereby.

(d)       No Other Representations or Information. In evaluating the suitability
of an investment in the Shares, the Buyer has not relied upon any representation
or information (oral or written) other than as stated in this Agreement.

(e)       No Governmental Review. Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(f) Name Change. Buyer hereby covenants and agrees to the Name Change of the
Company with the State of Nevada within twenty-one (21) days of the transfer of
the Blockchain Common Stock, and shall provide Seller of proof of such change.

4. Escrow Agent.

(a)       Trust. The Seller Compensation, (and any legal fees, Certificates and
Seller Deliverables, if and to the extent there are any) shall be held by Escrow
Agent or transfer agent, as the case may be, as a trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any Party, and shall be held and disbursed solely for the
purposes and in accordance with the terms hereof and distributed as provided
herein. Escrow Agent's duties shall be solely ministerial in nature and shall
not be required to make or issue or determine any issue of law or fact or to
arbitrate any dispute.

(b)       Release of Escrow. If the Closing Date does not occur prior to January
30, 2020 (the "Blockchain Closing Date") or such other date as the parties may
agree to in writing (the "Termination Date"), the Escrow Agent shall return the
Seller Compensation to Buyer and the Certificates and Seller Deliverables to
Seller without incurring any liability to any party and, upon such delivery, the
delivering Escrow Agent's responsibilities under this Agreement shall be
terminated.



5 

 

 

(c)       Duties and Responsibilities of the Escrow Agent. Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:

(1)       Seller and Buyer agree that the Escrow Agent (i) shall not be
responsible for or bound by, and shall not be required to inquire into whether
either Seller or Buyer are entitled to receipt of the Certificates and the
Seller Deliverables or any escrowed funds pursuant to, any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by Escrow Agent pursuant to this Agreement; (iii) may
rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by Escrow Agent in good faith to be authorized
to give notice or make any statement or execute any document in connection with
the provisions hereof is so authorized; (v) shall not be under any duty to give
the property held by Escrow Agent hereunder any greater degree of care than
Escrow Agent gives its own similar property, but in no event less than a
reasonable amount of care; and (vi) may consult with counsel satisfactory to
Escrow Agent, the opinion of such counsel to be full and complete authorization
and protection in respect of any action taken, suffered or omitted by Escrow
Agent hereunder in good faith and in accordance with the opinion of such
counsel.

(2)       Seller and Buyer acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken in good faith and believed by Escrow Agent to be authorized or
within the rights or powers conferred upon Escrow Agent by this Agreement.
Seller and Buyer agree to indemnify and hold harmless Escrow Agent and any of
Escrow Agent's partners, employees, agents, and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on the part of Escrow Agent committed in its
capacity as Escrow Agent under this Agreement. The Escrow Agent shall owe a duty
only to Seller and Buyer under this Agreement and to no other person. The
release by Escrow Agent of the Certificates or transfer of funds shall not in
any way be deemed an "opinion" of counsel as to the tradability of the Shares or
enforceability or legality of any agreement of the parties.

(3)       Buyer and Seller, jointly and severally, shall reimburse Escrow Agent
for outside counsel fees, to the extent authorized hereunder and incurred in
connection with the performance of its duties and responsibilities hereunder.

(4)       Escrow Agent may at any time resign as escrow agent hereunder by
giving five (5) days prior written notice of resignation to Buyers. Prior to the
effective date of the resignation as specified in such notice, Buyer will issue
to Escrow Agent an instruction authorizing delivery of the Seller Compensation,
legal fees, and Escrow Fee, if applicable, together with the Seller's
Deliverables and the Certificates to a substitute escrow agent selected by
Buyer. If no successor escrow agent is named by Buyer within three business
days, Escrow Agent may apply to a court of competent jurisdiction in the State
of New York for appointment of a successor escrow agent, and to deposit the
Seller Compensation, legal fees, Escrow Fee, if applicable, Certificates and
Seller Deliverables with the clerk of any such court.



6 

 

 

(5)       This Agreement sets forth exclusively the duties of the Escrow Agent
with respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.

(6)       The provisions of this Section 4 shall survive the resignation of any
Escrow Agent or the termination of this Agreement. 

THE PARTIES ACKNOWLEDGE THAT THE ESCROW AGENT IS AND SHALL CONTINUE TO ACT AS
BUYER'S AND/OR THE COMPANY'S COUNSEL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND ANY PURCHASE AND SALE OF THE SHARES, AS WELL
AS OTHER MATTERS. 

NEITHER THE EXECUTION OF THIS AGREEMENT BY THE ESCROW AGENT, NOR ANY ACTIONS
THAT THE ESCROW AGENT MAY TAKE PURSUANT TO THIS AGREEMENT SHALL UNDER ANY
CIRCUMSTANCES OR FOR ANY REASON PREVENT THE ESCROW AGENT FROM HEREAFTER ACTING
AS COUNSEL FOR ANY PARTY HERETO IN ANY MANNER AND FOR ANY PURPOSE WHATSOEVER,
INCLUDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

EACH OF BUYER AND SELLER HEREBY SPECIFICALLY WAIVES ANY CONFLICT OF INTERST
WHICH MAY EXIST OR MAY HEREAFTER EXIST BY VIRTUE OF THE FACT THAT THE ESCROW
AGENT IS NOW OR MAY AT ANY POINT HEREAFTER SIMULTANEOUL Y REPRESENT THE BUYER,
ITS SUCCESSORS, ASSIGNS OR AFFILIATES, OR THEY COMPANY WHILE ACTING AS THE
ESCROW AGENT HEREUNDER.

5. Miscellaneous.

(a)       Default by Sellers. Either Seller's failure, or failure of either of
Seller's agents, representatives, brokers ("Seller's Agents") to deliver the
Certificates and Seller Deliverables to Escrow Agent prior to the Closing Date,
or the Company's failure to deliver any required Medallion Guaranty Waiver to
Escrow Agent prior to the Closing Date, shall constitute a default under this
Agreement ("Default") unless waived. Nothing herein shall limit Buyer's or his
heirs, successors and assigns' right to protect and enforce its rights by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein for an injunction against
a violation of any of the terms hereof or thereof, or for the pursuit of any
other remedy which it may have by virtue of this Agreement, for the failure of
Seller, Seller's Agents, or the Company and its transfer agent to deliver the
Certificates and Seller Deliverables, and the Buyer shall have the right to
pursue all remedies available to it at law or in equity, including, without
limitation, a decree of specific performance or injunctive relief. In the event
of Default, Seller shall pay to the Buyer the reasonable costs and expenses of
collection and of any other actions referred to in this paragraph (a) or
otherwise reasonably appropriate, including without limitation reasonable
attorneys' fees, expenses and disbursements.

(b)       Default by Buyer. Buyer's failure to deliver the Seller Compensation,
at the Closing Date or to change the name of the Company as per Section 3(t)
above, shall constitute a Default. If such Default is not cured by the
Termination Date ore withing thirty (30) days of the Closing, as applicable,
then Seller may, terminate this Agreement and demand the immediate return of the
Certificates and Seller Deliverables by notice to the Escrow Agent and transfer
agent. Until the Termination Date, each Seller's sole remedy in case of such a
default shall be to delay the Closing. Upon Buyer's timely cure of such a
default, Seller shall be required to fulfill its obligations hereunder.

(c)       Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties.

(d)       Choice of Law. This Agreement shall be governed by and construed under
the laws of the State of New York as applied to agreements entered into and to
be performed entirely within New York without applying its principles of choice
of law.



7 

 

 

(e)       Submission to Jurisdiction. Each party to this Agreement (a) submits
to the exclusive jurisdiction of any state or federal court located in New York
County in the State of New York having subject matter jurisdiction in any action
or proceeding arising out of or relating to this Agreement, (b) agrees that any
dispute or controversy concerning, arising out of or relating to this Agreement
may be heard and determined in any such court, and (c) shall not bring any
action or proceeding concerning, arising out of or relating to this Agreement in
any other court. Each party to this Agreement waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought. Any party to
this Agreement may make service on another party hereto by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in this Agreement. Nothing in this Section
5(e), however, shall affect the right of any party to serve legal process in any
other manner permitted by law. 

(f)       Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE AND AGREES NOT TO REQUEST A JURY TRIAL
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(g)       Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or sent by overnight
delivery by a nationally recognized overnight courier upon proof of sending
thereof and addressed to the party to be notified at the address indicated for
such party on its signature page hereto, or at such other address as such party
may designate by written notice to the other parties.

(h)       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of Seller, Buyer and Escrow Agent.

(i)       Expenses. Each of the parties shall bear its own costs and expenses
incurred with respect to the negotiation, execution, delivery, and performance
of this Agreement.

(j)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(k)       Entire Agreement. This Agreement represents and constitutes the entire
agreement and understanding between the parties with regard to the subject
matter contained herein. All prior agreements, understandings and
representations are hereby merged into this Agreement.

(1)       Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party. Among other
things, "or" is not exclusive and the singular may include the plural and the
plural may include the singular, all as the context requires.

8 

 

 

(m)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
parties. This Agreement, once executed by a party, may be delivered to the other
parties hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

(n)       Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

(o)       Further Acts. Each of Buyer and Seller shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as another party may reasonably request in order to carry out the intent and
accomplish the purposes of this consummation of the transactions contemplated
hereby.



Refer to added Schedule B - Additions to supersede sections above 

[SIGNATURE PAGES FOLLOW]



9 

 



SCHEDULE A



Wire Instructions:

 

10 

 



IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.



  SELLER:           FAVO REALTY, INC.           /s/ Vincent Napolitano     Name:
Vincent Napolitano     Title: Chief Executive Officer           BUYER:          
BASEBAY, LLC           /s/ Sebastian Darmodihardjo     Name: Sebastian
Darmodihardjo Its;     Managing Member           Delivery Instructions:        
                                            ESCROW AGENT:           MCMURDO LAW
GROUP, LLC           By: /s/ Matthew McMurdo     Name: Matthew McMurdo    
Title: Managing Member           Address:     1185 Avenue of the Americas, 3rd
Floor     New York, NY 10036        





11 

 



SCHEDULED



Additions to Supersede Sections Above

*Note - FAVO Group, LLC and FAVO Realty Inc. management and board accept the
points raised below and accept them as part of the Sale of Shares agreement
above.

1.In the second paragraph, the language should reflect that the Seller is
selling stock (specify the number of shares) of Favo Blockchain, Inc. and
issuing 125,000 shares of common stock of Favo Realty, Inc. in exchange for
aggregate cash consideration of $125,000.

2.Seller should provide a representation that the number of shares of common
stock of Favo Blockchain, Inc. being sold under the agreement are all of the
capital stock or other equity interests of Favo Blockchain, Inc.

3.Seller should provide a representation that Favo Blockchain, Inc. has good,
valid and marketable title to all of its property and assets, free and clear of
all liens or restrictions.

4.Seller should provide a representation that there are no rights, options,
agreements or commitments giving any person a right to require Favo Blockchain,
Inc. or Favo Realty, Inc. to sell, lease or otherwise dispose of Favo
Blockchain, lnc.'s property or assets that will not be terminated without
further obligation at closing.

5.Seller should provide a representation that the common stock of Favo Realty,
Inc., when issued to you, will be duly authorized, validly issued, fully paid
and nonassessable.

6.Seller should covenant to execute any and all documents and instruments
relating to name change and any documents and instruments of transfer,
assignment, assumption or novation and to perform such other acts as may be
reasonably necessary or expedient to permit the name change and otherwise
further the purposes of the agreement and the transactions contemplated by the
agreement.

a.Note: You may need the Seller to execute a bill of sale to present to the
state in relation to the name change.

7.At the Blockchain Closing, the Seller should deposit into escrow evidence of
the termination of the Management Agreement effective as of the Closing, which
should indicate that no obligations of Favo Blockchain, Inc. under the
Management Agreement remain outstanding are released in full.

8.In Section S(c), the Agreement should provide that neither party may assign
its rights under the Agreement without the prior written consent of the other
party.

 



12 

